Citation Nr: 0205109	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for mucoepidermoid 
carcinoma of the right oral cavity, cheek, mandible, and 
neck, including as the result of exposure to the herbicide 
Agent Orange.  


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
of service connection for mucoepidermoid carcinoma of the 
right oral cavity, cheek, mandible, and neck, including as 
secondary to exposure to herbicides.
This appeal was previously before the Board in June 1999, 
when a decision was issued that denied the veteran's claim of 
service connection for mucoepidermoid carcinoma of the right 
oral cavity, cheek, mandible, and neck, including as 
secondary to exposure to herbicides.  The veteran filed a 
timely appeal with respect to that issue to the U.S. Court of 
Appeals for Veterans Claims (the Court).  In April 2000, the 
veteran's attorney filed an Opening Brief, and in June 2000, 
General Counsel for VA filed a Motion for Summary Affirmance, 
for Acceptance of the Motion in Lieu of a Brief, and for a 
Stay of Proceedings.  In January 2001, the veteran's attorney 
filed a Reply Brief.  In March 2001, the Court issued an 
Order which vacated the June 1999 Board decision, and 
remanded the issue of entitlement to service connection for 
mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible, and neck, including as secondary to exposure to 
herbicides, consistent with the considerations discussed in 
the Order.  

In July 1999, the veteran authorized the attorney noted in 
the paragraph above to act on his behalf regarding this 
appeal.  In an August 2001 letter, the veteran informed the 
Board that he had revoked the attorney's authority to 
represent him for the purpose of this appeal.  That 
revocation of authority is valid, and the Board may proceed 
with its appellate review.  38 C.F.R. § 20.607 (2001).

The Board notes that, since the Court remanded this case to 
the Board, a substantial quantity of pertinent medical 
records have been obtained from the veteran, including 
duplicate medical records already associated with the claims 
folder, and medical reports from a private physician.  In 
written correspondence received by the Board in March 2002, 
the veteran waived his right to have this evidence reviewed 
by the agency of local jurisdiction prior to review by the 
Board.  See 38 C.F.R. 
§ 20.1304(c) (2001).  The waiver is valid, and the Board may 
proceed, reviewing all of the evidence of record.





FINDINGS OF FACT

1.  The veteran served in the waters offshore Vietnam during 
the Vietnam Era, and thus is presumed to have been exposed to 
the herbicide Agent Orange.  

2.  The veteran experienced an acute and transitory in-
service episode of hyperkeratosis of the left buccal mucosa; 
that episode of hyperkeratosis has not been shown to be 
causally related to the later development of mucoepidermoid 
carcinoma of the veteran's right oral cavity, cheek, 
mandible, and neck.

3.  The veteran's type of mucoepidermoid carcinoma is not 
presumptively recognized by VA as etiologically related to 
exposure to herbicides, including Agent Orange.  

4.  A private physician opined that it is "very likely," 
"quite probably," and "at least as likely as not" that the 
veteran's carcinoma was caused by exposure to Agent Orange; 
the same physician asserted that the veteran's type of 
carcinoma ought to be afforded the same presumption as are 
cancers arising from the salivary mucosa in the tracheal and 
bronchial trees, but the physician did not provide any 
medical research to support that assertion.

5.  A medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer, which was supported by 
opinions from two oral pathologists with the Armed Forces 
Institute of Pathology, who in turn supported their opinions 
by citations to numerous scientific studies, was to the 
effect that there are no scientific research findings to 
support the conclusion that the veteran's mucoepidermoid 
carcinoma is etiologically related to hyperkeratosis of the 
left buccal mucosa or exposure to herbicides during service.

6.  The preponderance of the evidence is against a causal 
relationship between the veteran's mucoepidermoid carcinoma 
of the right oral cavity, cheek, mandible, and neck, and any 
incident of service, to include an episode of hyperkeratosis 
of the left buccal mucosa or exposure to a herbicide or Agent 
Orange.
CONCLUSION OF LAW

Mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible, and neck was not incurred during the veteran's 
active service, was not present within one year of service, 
and was not caused by exposure to herbicides, including Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, by a June 1999 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible, and neck, including as secondary to exposure to 
herbicides.  In the decision, the Board held that service 
connection was not warranted inasmuch as mucoepidermoid 
carcinoma is not a disorder considered by VA to be 
etiologically related to exposure to Agent Orange, and there 
was insufficient evidence to show that it was otherwise 
causally related to the veteran's active service or to 
exposure to Agent Orange. 

The Board notes that the March 2001 Court Order reflects that 
the basis for the remand is for the Board to adjudicate the 
veteran's claim consistent with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, et seq. (West Supp. 2001)), along with 
applicable VA regulations and other binding precedent, with 
respect to the issue of whether the veteran is entitled to 
service connection for mucoepidermoid carcinoma, including as 
secondary to exposure to Agent Orange.  Specifically, the 
Court noted that the Board must readjudicate the veteran's 
claim with consideration of whether further development of 
the claim is warranted under VA's heightened duty to assist 
under the VCAA.

As noted by the Court in the March 2001 Order, generally, as 
here, when the laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 eliminates the 
"well-grounded claim" requirement, this revision is more 
favorable to the veteran than the former provisions of 38 
U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, the VCAA also modified the 
circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date. 

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when it adjudicated the issues pertinent to this 
case in April 1994.  Nevertheless, after reviewing the claims 
folder, the Board finds that, with regard to the issue 
involved in this case, there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulations and VA's duties have been fulfilled in this case.  
By virtue of the April 1994 RO decision, in a statement of 
the case issued in April 1995, and in supplemental statements 
of the case issued in October 1995, and March and October 
1996, the veteran was given notice of the information and 
medical evidence necessary to substantiate his claim of 
service connection for mucoepidermoid carcinoma, including as 
secondary to exposure to herbicides.  

In sum, the record in this case reflects that the RO has 
obtained the veteran's service medical records, and all 
identified medical records from VA medical facilities and 
from his private medical care providers.  There is no 
indication that there is any outstanding relevant evidence 
pertaining to the disability at issue, to include VA and 
private medical records, that has not been obtained.  The RO 
considered all of the relevant evidence in the claims file 
and the applicable law and regulations.  In sum, the facts 
relevant to the claim in this case have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and its 
implementing regulations.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384 (1993).





Background

A review of the service medical records shows no in-service 
clinical findings or diagnosis related to mucoepidermoid 
carcinoma.  A service medical record dated in October 1964 
indicates that hyperkeratotic areas were noted in the left 
buccal mucosa, with fissures of the tongue and lower lip.  
The May 1967 medical examination report and report of medical 
history on his separation from service is negative for 
clinical finding or diagnosis of mucoepidermoid carcinoma.  A 
clinical evaluation of the veteran upon his separation from 
service, to include the head, face, and neck, was normal.  

Service personnel records and statements submitted by the 
veteran confirm that he served aboard the USS Haleakala, and 
was stationed offshore of Vietnam.  The veteran contends that 
he was exposed to Agent Orange when the herbicide spray blew 
off-shore from the land, and when it was dumped from planes 
over the water in emergency situations.

The claims file contains records of post-service treatment 
the veteran received from numerous private medical care 
providers.  The post-service medical reports show that an 
apparently benign lesion was removed from the veteran's lower 
lip in June 1984.  An August 1985 medical record from a 
private health care facility notes that the veteran described 
a nodule near his right jaw that had been present since April 
1985.  It was noted that he had a past history of smoking but 
was not smoking at that time, and that he was a social 
alcohol user.  The diagnosis was a mass on the right cheek 
(on physical examination the etiology of the nodule appeared 
to be attached to the bone), status post-right submaxillary 
excision, and a lesion removed from the lower lip one year 
prior and currently benign.  

A private physician, H. P., III, M.D., furnished records 
showing that two of the veteran's teeth were extracted in 
August 1985, and the area below them was explored in an 
effort to determine the cause of a mass and pain that the 
veteran described in the area of his right cheek.  Dr. P.'s 
records indicate that Grade IV mucoepidermoid carcinoma was 
discovered and excised from the veteran's right jaw and neck.

In a January 1988 report, another private physician, K. K-R., 
M.D., noted that the veteran had undergone treatment in 
October 1985 and January 1986 for severe mucoepidermoid 
carcinoma involving the cheek, mandible, and right side of 
the neck.  Dr. K-R. found that the veteran had chronic pain 
syndrome involving the right side of the face, head, and arm; 
probably secondary to fibrosis and involvement of the 
brachial plexus at the thoracic outlet.  The pain in the 
veteran's head was "harder to explain but may be secondary 
to muscle contraction-tension type of pain."  

The veteran filed a claim for service connection for 
mucoepidermoid carcinoma in July 1991, contending that it was 
caused by exposure to Agent Orange in service.  In support of 
his claim, he furnished numerous articles concerning the use 
of Agent Orange in Vietnam, mucoepidermoid carcinoma, and the 
health problems of veterans who were exposed to Agent Orange.  
He also submitted a "Herbicide Status Report," apparently 
issued by the Department of the Army, noting that on certain 
occasions, aircraft pilots carrying supplies of Agent Orange 
in Vietnam had to dump the herbicide over the sea in 
emergency situations.

In October 1991, Dr. P. furnished a list of the veteran's 
diagnoses that included, in pertinent part:  (1) status post-
excision of mucoepidermoid carcinoma of the right jaw and 
neck, (2) chronic neck and jaw pain with jaw dysfunction 
secondary to hemimandibulectomy, (3) chronic dysarthria and 
oral incompetence secondary to hemimandibulectomy, (4) 
malocclusion and mandibular drift, and (4) recent 
reconstructive neck surgery.  

Of record are medical reports from Dr. P. documenting 
treatment the veteran received from August 1985 to April 
1995, and a copy of Dr. P.'s curriculum vitae.  In May 1995 
letter, Dr. P. stated reported the veteran's treatment for 
mucoepidermoid carcinoma included chemotherapy, surgery, and 
radiation.  The veteran was free of recurrent disease at that 
time, although he remained disabled despite reconstructive 
surgery.  Dr. P. stated that "the etiology of his carcinoma 
is unclear and the [veteran] feels there may be a positive 
association between his condition and exposure to agent 
orange . . . ."  The physician stated "I have been unable 
as of this time to discover an etiologic association between 
this chemical and mucoepidermoid carcinoma of the oral 
cavity, a fairly uncommon form of minor salivary gland tumor 
. . . ."  In a February 1996 letter, Dr. P. reported that he 
had a strong suspicion that the mucoepidermoid carcinoma 
arose within one of the intra-oral minor salivary glands, or 
a salivary gland in the veteran's neck, and invaded directly 
into the mandible.  In an October 1996 letter, Dr. P. 
reported the following:

It has recently come to my attention that 
the Veteran's Administration of America 
is considering compensation for malignant 
tumors of the larynx, trachea, bronchus 
and esophagus related to agent orange 
exposure.  It is my understanding that 
malignant minor salivary gland tumors of 
these structures are included in this 
list.  This means that mucoepidermoid 
carcinoma involving these anatomic 
structures is also included in 
compensation of these cases.  I have a 
strong feeling that if this is the case 
that there should also be consideration 
for compensation for minor salivary gland 
tumors such as mucoepidermoid carcinoma . 
. . .  It is quite probable that agent 
orange exposure could be a significant 
factor in the etiology of [the veteran's] 
cancer and this certainly has not been 
disproven.  

In a December 1996 letter, Dr. P. reported that he had not 
conducted research into Agent Orange exposure, and thus did 
not have any medical studies to submit to support his opinion 
that the veteran's type of minor salivary gland tumor should 
be given equal consideration for service connection along 
with tumors of the pharynx, larynx, trachea, bronchus, or 
esophagus.  In an August 1997 letter, Dr. P. wrote that it 
was his firm medical opinion, based on his background in 
otolaryngology and head and neck surgery and intimate 
familiarity with anatomy and histology of the bronchial and 
salivary gland mucosa, that the histologic characteristics of 
the minor salivary glands in the oral mucosa and bronchial 
mucosa are virtually identical.  Therefore, Dr. P. stated, VA 
should consider paying benefits to veterans who have 
sustained diseases or tumors of the minor salivary gland 
mucosa, as well as bronchial mucosa.  

In an April 1998 letter, Dr. P. opined that the veteran's 
exposure to Agent Orange represented a significant causal 
etiology for this carcinoma.  He stated that Agent Orange had 
been shown to be associated with virtually the identical type 
of cancer in the tracheal and bronchial trees arising from 
identical types of salivary mucosa in those structures.  He 
further opined that it was at least as likely as not that 
Agent Orange exposure was the cause of the veteran's tumor.  

In September 1998, the RO requested the Director of the VA 
Compensation and Pension Service to provide an opinion 
concerning the veteran's case.  Specifically, the RO sought 
answers on the following questions:  (1) Is there a medical 
relationship between the in-service occurrence of 
hyperkeratosis of the buccal mucosa in the veteran's mouth 
and the subsequent development of mucoepidermoid carcinoma; 
(2) Is there scientific evidence that mucoepidermoid 
carcinoma can be medically related to dioxin exposure; and 
(3) Can mucoepidermoid carcinoma be recognized as service-
connected based on an etiological relationship between it and 
the type of mucosa in the tracheal and bronchial trees for 
which a relationship between dioxin exposure and the 
subsequent development of cancer has been established?  

A medical opinion from an oral pathologist and dentist from 
the VA Special Reference Laboratory for Oral and 
Maxillofacial Pathology at the Armed Forces Institute of 
Pathology, dated in November 1998, is of record.  Gary Ellis, 
D.D.S., indicated in his statement that the claims file was 
not available.  He also reported that, while tissues slides 
were not available to confirm the diagnosis, mucoepidermoid 
carcinoma of the salivary gland was presumed correct.  (The 
diagnosis is evident from the medical evidence of record and 
such is not in dispute.)  Dr. Ellis opined that (a) there is 
no known association, causal or heraldic, between 
hyperkeratosis of the stratified squamous epithelium of the 
surface of the oral mucosa, including the buccal mucosa and 
other anatomic sites, and the subsequent development of 
mucoepidermoid carcinoma; (b) he was unable to identify any 
documented scientific evidence, either with the Armed Forces 
Institute of Pathology or the scientific medical literature, 
that development of carcinoma of the salivary glands, 
including mucoepidermoid carcinoma, is related to exposure to 
dioxin; and (c) if there are etiologic factors in common 
between salivary gland carcinomas and carcinoma of the 
seromucous glands of the lower respiratory tract, they have 
not been documented by a higher than expected occurrence of 
salivary gland carcinomas in patients with lower respiratory 
tract carcinoma or vice versa.  The pathologist added that 
Dr. P's statement that mucoepidermoid carcinoma of the oral 
cavity is a fairly uncommon form of minor salivary gland 
tumor was incorrect; it was noted that this type of cancer 
was the most common occurring carcinoma of the minor or major 
salivary glands.  Dr. Ellis listed 51 citations, including to 
numerous scientific morbidity studies of groups exposed to 
herbicides, in the reference list attached to his opinion.

A medical statement from a second oral pathologist with the 
Armed Forces Institute of Pathology, also dated in November 
1998, is on file.  After analyzing pertinent medical and 
pathological evidence, as well as epidemiological studies, 
Robert Redman, D.D.S, M.S.D., Ph.D., opined, in essence, that 
the preponderance of the evidence is against an association 
between the veteran's mucoepidermoid carcinoma and exposure 
to Agent Orange.

In November 1998, Susan Mather, M.D., VA Chief Public Health 
and Environmental Hazards Officer, notified the Director of 
Compensation and Pension Service that there is no known 
association between hyperkeratosis of the buccal mucosa 
(which, as shown above, was noted in service) and the 
development of mucoepidermoid carcinoma.  Additionally, it 
was noted that there was no documented scientific evidence of 
a relationship between dioxin exposure and mucoepidermoid or 
salivary gland carcinoma, and that mucoepidermoid carcinoma 
can occur in the larynx, but is rare.  It was further 
reported that salivary gland-type carcinomas do occur in the 
lower respiratory tract, but there did not seem to be any 
documented link of increased risk between the two sites.  Dr. 
Mather concluded that there would need to be persuasive 
epidemiological findings of an association between exposure 
to herbicides and increased risk of carcinoma of the salivary 
gland to warrant a determination of service connection.  
Merely showing that malignancies of the same histologic type 
could arise in different parts of the body would not suffice.  
Further, the histologic type that was found in salivary gland 
cancer was only rarely seen in laryngeal cancer.  D. Mather 
cited the opinions of Drs. Ellis and Redman in support of her 
opinion.

As noted in the Introduction to this decision, the veteran 
furnished additional medical evidence directly to the Board 
after the Court vacated the June 1999 Board decision and 
remanded his case.  The evidence he furnished which is not 
duplicative of records already associated with the claims 
folder includes the following:

? A February 1999 letter from Dr. P., who reiterated that 
mucoepidermoid carcinomas arising in the bronchi, tracheal 
airways, esophagus, and other portions of the upper 
aerodigestive tract were being considered for VA 
disability compensation.  He further opined that the 
"reason that I feel this may be legitimate is because 
this is an identical type of tumor that is compensated for 
these other anatomic areas which are all a portion of the 
upper respiratory tract."  Dr. P. also said "[w]hat I can 
tell you is that these are relatively rare and highly 
malignant tumors.  I feel there is very likely a causal 
relationship in this case."  

? Letters dated in June and December 2001, in which another 
private physician, S. J., M.D., reported that it was 
"very possible that exposure to dioxins might have 
contributed to the transformation into the [veteran's] . . 
. mucoid epidermoid carcinoma of the salivary gland."  
The physician noted that although some toxins were known 
to cause particular cancers, there was not enough 
information to associate any of these agents with salivary 
gland tumors.  Dr. J. went on to report that, although 
there was no conclusive evidence that Agent Orange or 
similar dioxins are directly related to the etiology of 
salivary gland cancers, he could not exclude the 
contribution of this exposure to the carncinogenesis of 
the veteran's cancer.  The physician concluded the letter 
by noting that salivary glands are an uncommon site of 
malignancy, and proving an association between Agent 
Orange exposure and occurrence of a positive salivary 
gland neoplasm would be difficult.  

? A December 2001 letter from Captain K. K., who reported 
that he was a 20 year veteran of the U.S. Air Force.  
Captain K. reported that the veteran had "shared with me 
his cancer journey and his journey through all the [VA's] 
claims and appeals process."  He reported that he had 
reviewed the correspondence of the physicians who had 
furnished evidence in the veteran's case, and in addition 
he had reviewed 26 internet references showing that the 
association between Agent Orange exposure and 
mucoepidermoid exposure "could exist," or "probably does 
not (leaving the possibility that there is association)."  
He also opined that, by using the statistics noted in the 
Herbicide Status Report issued by the Department of the 
Army (outlined in this decision, above), it was "certain 
[VA] can correlate a very high potential of [the veteran] 
being [exposed to] Agent Orange."  He noted that the 
veteran served when Agent Orange was dispersed, and "he's 
been battling a cancer that most likely was caused by the 
dioxin exposures."  In sum, Captain K. opined that there 
was "a highly plausible connection" between exposure to 
Agent Orange and the veteran's salivary gland cancer.  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at any time after 
service, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a) (2001).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999), which required that the veteran have a 
presumptive disease before exposure was presumed).

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  38 C.F.R. § 3.307(a)(6).  Agent Orange is generally 
considered an herbicide agent.  As indicated above, a veteran 
who had actual service in Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(b).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.

Without the presumption of service connection pursuant 38 
C.F.R. §§ 3.307 and 3.309, there must be competent medical 
evidence in the record showing an etiological relationship 
between the veteran's mucoepidermoid carcinoma and his 
military service in order for service connection to be 
established for mucoepidermoid carcinoma.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).
The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the service personnel records establish that 
the veteran served in the waters offshore Vietnam within the 
appropriate period, and thereby had qualifying Vietnam 
service.  38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii), 3.313(a) 
(2001).  Accordingly, his exposure to herbicides during that 
time is presumed.  See Veterans Education and Benefits 
Expansion Act (2001). 

The medical evidence clearly shows that the veteran has been 
diagnosed with mucoepidermoid carcinoma, and he has received 
extensive treatment for same on numerous occasions.  However, 
under VA law as noted above, mucoepidermoid carcinoma simply 
is not associated with exposure to certain herbicide agents, 
as listed in 38 C.F.R. § 3.309(e).  That is, this type of 
cancer is not one of diseases associated by the applicable 
law and regulation with exposure to certain herbicidal 
agents.  Id.  Regarding the diagnosis of mucoepidermoid 
carcinoma, the record reflects that an initial showing of an 
abnormality bearing a relation to the veteran's 
mucoepidermoid carcinoma was initially noted no earlier that 
1984 (when the veteran complained of a mass in the right 
cheek area), approximately 17 years after the veteran's 
separation from service.  As the record is devoid of evidence 
reflecting that the veteran had mucoepidermoid carcinoma that 
manifested itself to a degree of 10 percent disabling or more 
within one year after separation from service, the Board 
finds that the presumptions afforded under 38 C.F.R. § 3.307 
are inapplicable in this case.  38 C.F.R. § 3.309.

However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

Regarding the veteran's own contentions, and the contentions 
proffered by Captain K., to the effect that service 
connection is warranted for his mucoepidermoid carcinoma as a 
result of exposure to herbicides, the Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran's lay assertions, and those of Captain K., to the 
effect that his mucoepidermoid carcinoma is due to exposure 
to herbicides (or any other incident of active service) is 
neither competent nor probative of the issue in question.  
While the veteran and Captain K. are competent to provide 
statements regarding the events that are alleged to have 
occurred during the veteran's active service, they are not 
competent to diagnose the cause of the veteran's 
mucoepidermoid carcinoma.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.

Upon consideration of all the evidence of record the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The service medical records do not contain 
any complaints or findings of mucoepidermoid carcinoma, and 
the acute and transitory hyperkeratosis observed in the 
veteran's left buccal mucosa during service has not been 
shown to be causally related to the post-service development 
of mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible, and neck.  

Regarding the opinions furnished by the veteran's private 
physicians, the Board notes that the Court has held that it 
is the Board's duty to determine the credibility and weight 
of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In reviewing the multiple private medical statements 
submitted by and on behalf of the veteran, the Board finds 
that Dr. P. is the only clinician who supports  the contended 
causal relationship.  That is, only Dr. P. was able to opine 
that a relationship between Agent Orange exposure and the 
veteran's current mucoepidermoid carcinoma was "very 
likely," "quite probable," and "at least as likely as 
not."  However, this opinion is weakened by the apparent 
absence of any  research on the medical consequences of Agent 
Orange exposure as it relates specifically to the veteran's 
claim.  In fact, Dr. P. cited no specific studies in support 
of his opinion.  The Board notes that Dr. J. did report a 
background and expertise on the relation between certain 
dioxins and particular cancers.  However, Dr. J. continued on 
to express that "to prove association between Agent Orange 
exposure and occurrence of a positive salivary gland neoplasm 
would be difficult."  

On the other hand, the expert opinions from three specialists 
(two oral pathologists  and the VA Chief Public Health and 
Environmental Hazards Officer) that were relied upon by the 
Director of Compensation and Pension, in reaching the 
determination that no causal relationship between Agent 
Orange exposure and the veteran's mucoepidermoid carcinoma 
had been shown, were based at least in part upon results of 
such scientific research morbidity studies involving exposure 
to Agent Orange.  Dr. Ellis listed 51 sites in a reference 
list that accompanied his opinion.  Dr. Mather relied upon 
these two expert opinions and the references to numerous 
studies to support her unequivocal opinions that (a) there 
was no known association between the veteran's hyperkeratosis 
of the buccal mucosa and the subsequent development of 
mucoepidermoid carcinoma; (b) there is no persuasive 
epidemiological findings of an association between exposure 
to herbicides used in Vietnam and an increased risk of 
carcinoma of the salivary glands; and (c) there does not 
appear to be any scientific support for an etiological 
relationship between mucoepidermoid carcinoma and the type of 
mucosa in the tracheal and bronchial trees.  

As to a review of the claims file, it is apparent from the 
request from the Director of Compensation and Pension that 
the claims file was sent to Dr. Mather and a summary of 
relevant evidence was sent to Drs. Ellis and Redman.  It is 
not apparent that Dr. P. reviewed the claims file, although 
this physician was aware of the relevant medical facts.  That 
is, Dr. Mather and Dr. P. cited the relevant facts, to 
include dioxin or Agent Orange exposure while on active duty, 
and the subsequent development of mucoepidermoid carcinoma of 
the oral cavity.  Neither opinion is accorded greater weight 
on the basis of a review of relevant medical evidence in the 
claims file.

The Board finds that Dr. Mather's opinion outweighs the 
opinion of Dr. P. because it was supported by two opinions 
from oral pathologists, the citation to numerous scientific 
studies on the relationship between oral cancer and dioxin or 
herbicide (including Agent Orange) exposure, and by the fact 
that she and the pathologists specifically reviewed and 
addressed conclusions of Dr. P., whereas the latter physician 
did not review and address the conclusions of Drs. Mather, 
Ellis, or Redman.  The Director of Compensation and Pension 
expressly noted that, according to the latter opinions, there 
was "no documented scientific evidence of a relationship 
between dioxin exposure and mucoepidermoid carcinoma or 
salivary gland carcinoma."  The Director further noted that 
there would need to be persuasive epidemiological findings of 
an association between exposure to herbicides and increased 
risk of specific disease, such as carcinoma of the salivary 
gland, to warrant a determination of service connection.  In 
this case, the Board finds that the claims folder is 
essentially devoid of such persuasive epidemiological 
findings.  For the aforementioned reasons, the opinion of the 
VA Chief Public Health and Environmental Hazards Officer with 
reliance upon additional opinions from two oral pathologists, 
outweighs the opinion of Dr. P., who did not demonstrate 
reference to scientific research, findings, or conclusions 
relative to exposure to Agent Orange and the veteran's 
mucoepidermoid carcinoma.  The Board again notes that the 
opinion of Dr. J. is equivocal at best and does not support 
the contended causal relationship.

In sum, given the conclusions of the Director of Compensation 
and Pension and the VA Chief Public Health and Environmental 
Hazards Officer, based as they are upon opinions and 
scientific evidence furnished by two medical specialists, the 
Board holds that the preponderance of the evidence is against 
the claim that the veteran's mucoepidermoid carcinoma is 
causally linked to any incident of active service, to include 
exposure to Agent Orange.  For the reasons stated above, the 
veteran's claim of service connection for mucoepidermoid 
carcinoma of the right oral cavity, cheek, mandible, and 
neck, including as the result of exposure to the herbicide 
Agent Orange, must be denied.  See Hickson; Pond; Godfrey, 
all supra.  As the preponderance of the evidence is against 
the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for mucoepidermoid carcinoma of the right 
oral cavity, cheek, mandible, and neck, including as due to 
exposure to the herbicide Agent Orange, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

